Title: From Thomas Jefferson to Henry Remsen, 25 November 1792
From: Jefferson, Thomas
To: Remsen, Henry



Dear Sir
Philadelphia Nov. 25. 1792.

I am extremely obliged to you for the trouble you have so kindly taken in my little commissions. Schneider did mention to me the price of 2. dollars a day, at the time I asked if he would go to Virginia to work for me, and I remember I thought it enormous, but at the same time concluded as the time of my employing him was very distant, it would be time enough to settle price when I should make my definitive enquiry of him. At two dollars a day, I should certainly restrain my employment of him to one or two principal rooms. I should be willing to give him 6. guineas a month, with his diet and lodging and extend his employment to nearly my whole house, which would be about 6. months work, divided between the years 1794. 5. and 6. If he chose to remove his family at the same time, he could place them in a little village about 3. miles from my house, the cheapest part  of America for subsistence, beef being 2 cents per ℔ wheat half a dollar the bushel. This would give him time to look about for his final settlement, which of course would be in Richmond, that being the place where he would get most work, or where the gentlemen of the country would become acquainted with him, and employ him to go into the country at times.—I wish he would decide on a moderate price with me, because I am desirous of finishing my whole house in Fresco: and such a job and situation would be convenient for him as a stand to look out for work in the first beginnings of his removal.—I thank you for having interested Mr. Gouverneur in procuring the Gong for me; and am with sincere esteem Dear Sir your affectionate friend & servt

Th: Jefferson

